

115 HRES 169 IH: Congratulating the New England Patriots on their victory in Super Bowl LI.
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 169IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. Neal (for himself, Mr. Kennedy, Ms. Pingree, Mr. Welch, Ms. Clark of Massachusetts, Mr. Larson of Connecticut, Mr. Poliquin, Mr. Keating, Mr. Courtney, Mr. Lynch, Ms. Kuster of New Hampshire, Ms. DeLauro, Mr. Moulton, Ms. Shea-Porter, Mr. McGovern, Mr. Cicilline, Mr. Capuano, Ms. Esty, and Mr. Himes) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCongratulating the New England Patriots on their victory in Super Bowl LI.
	
 Whereas on Sunday, February 5, 2017, the New England Patriots won Super Bowl LI by a score of 34 to 28, defeating the Atlanta Falcons in Houston, Texas;
 Whereas the Patriots overcame the largest deficit in Super Bowl history, scoring 25 points in the second half;
 Whereas the Patriots’ victory in Super Bowl LI earned the team’s historic fifth Super Bowl victory in 15 years;
 Whereas Tom Brady, who many in New England refer to as The GOAT, broke multiple Super Bowl records leading the Patriots to victory in the first Super Bowl overtime and was named the Super Bowl Most Valuable Player for a record fourth time;
 Whereas Bill Belichick won a recordbreaking fifth Super Bowl title as a head coach; Whereas James White had an outstanding performance, scoring an impressive 3 touchdowns, and completing a 2-point conversion;
 Whereas the performance of the defense, especially Dont’a Hightower, Alan Branch, and Trey Flowers in the second half was critical to the Patriots’ victory in Super Bowl LI, effectively shutting out the Atlanta Falcons for the final 23 minutes and 36 seconds of regulation;
 Whereas Julian Edelman, with exceptional skill and determination, performed a spectacular catch to continue a fourth quarter drive by the Patriots, helping to send the game to overtime;
 Whereas Robert Kraft, the owner of the New England Patriots, stated, I want to say to our fans, brilliant coaching staff and players who are so spectacular, this is unequivocally the sweetest. I’m proud to say for the fifth time, we are all Patriots.; and
 Whereas the Patriots did their job for the fifth time, delivering the Lombardi Trophy to New England once again: Now, therefore, be it
	
 That the House of Representatives congratulates the New England Patriots on their remarkable victory in Super Bowl LI.
		